Per Curiam.
The opinion of the court is in response to an interrogatory propounded by the House of Representatives. It appears from the resolution of that body that the bill in question has passed the senate on third reading and on its passage through the house the vote stood 38 yeas and 24 nays. The specific questions asked are (1) “Is the said Senate ■Bill No. 416 * * * constitutional under section 14 of article VI of the constitution * * *?” and (2) “If said bill is constitutional in form, then didit receive the constitutional number of votes ? ’ ’
Under the well established practice of this court we are precluded from answering these questions for *395various reasons, the two following being conclusive against its propriety:
1. ' Legislative questions must be connected with pending, not with completed, legislation. Both bodies of the general assembly have taken a final vote upon this bill and it no longer can be considered pending legislation.— In re University Fund, 18 Colo. 398.
2. We judicially know that the present session of the general assembly will expire by limitation of law on the 5th inst. The three .days left would not give sufficient time for full and satisfactory argument of counsel or for that attentive and careful investigation by the court which a grave constitutional question requires.
We therefore are constrained to withhold answer of the interrogatory propounded, and respectfully ask the Honorable House of Representatives to withdraw the same.